Title: From Thomas Jefferson to Chandler Price, 28 February 1807
From: Jefferson, Thomas
To: Price, Chandler


                        
                            Sir
                            
                            Washington Feb. 28. 07.
                        
                        Your favor of the 24th. was recieved this morning. the greatest favor which can be done me is the
                            communication of the opinions of judicious men, of men who do not suffer their judgments to be biassed by either interest
                            or passions. of this character, I know mr Morgan to be. I return you the original of the letter of Jan. 15. having copied
                            it to a mark in the 4th. page which you will see: I retain, as I understand, with your permission the copies of those of
                            Jan. 22. & 27. because they are copies, & the original of Dec. 31. because it relates wholly to public matters. they
                            shall be sacredly reserved to myself, and for my own information only. the fortification of N. Orleans will be taken up on
                            a sufficient footing; but the other part of mr Morgan’s wish, an additional regular force, will not prevail. the spirit
                            of this country is totally adverse to a large military force. I have tried for two sessions to prevail on the legislature
                            to let me plant 30,000. well chosen volunteers on donation lands on the West side of the Missipi, as a militia always at
                            hand for the defence of N. Orleans; but I have not yet succeeded. the opinion grows, & will perhaps ripen by the next
                            session. a great security for that Country is that there is a moral certainty that neither France nor England would meddle
                            with that country, while the present state of Europe continues, & Spain, we fear not. Accept my salutations &
                            assurances of esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    